 1   John R. Manning
     1111 H Street, Suite 204
 2
     Sacramento, CA 95814
 3   Telephone: (916) 444-3994
     E-mail: jmanninglaw@yahoo.com
 4

 5   Attorney for Defendant
     DARRON DIMITRI ROSS
 6
                         UNITED STATES MAGISTRATE COURT
 7

 8                          EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,             ) Case No.: 2:18 CR 266 WBS
                                           )
                                           )
11                     Plaintiff,          )
                                           ) [PROPOSED] ORDER TO SEAL
12                                         )
     vs.
                                           ) Judge: Hon. Allison Claire
13                                         )
     DARRON DIMITRI ROSS,                  )
14                                         )
                                           )
15                     Defendant.          )
                                           )
16                                         )

17

18         IT IS HEREBY ORDERED Defendant’s Request to Seal Documents be
19   granted and the noticed documents be filed under seal, permitting Assistant
20   United States Attorney Robert Artuz access to these documents unless
21   otherwise ordered by this Court at a later time.
22         IT IS SO ORDERED.
23

24   Dated: April 3, 2019                       _______________________
                                                Hon. Allison Claire
25
                                                United States Magistrate Court
26

27

28
                                            1
